Citation Nr: 0717222	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and manic 
depressive disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder, to include degenerative disc disease, 
spondylolisthesis and spondylolysis.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for bipolar disorder with manic depressive disorder, and for 
degenerative disc disease at L4-L5 and L5-S1 with 
degenerative joint disease and spondylolisthesis of L5 on S1 
and spondylolysis at L5 and L3 (claimed as lower back 
condition).  In July 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required on his part.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, to include bipolar disorder and manic 
depressive disorder, and for a lumbosacral spine disorder, to 
include degenerative disc disease, spondylolisthesis and 
spondylolysis.  In his October 2004 claim for service 
connection for bipolar disorder with manic depressive 
disorder, and during the July 2006 Board hearing, the veteran 
stated that he received Social Security Administration (SSA) 
disability benefits for both his psychiatric disorder and his 
back disorder. However, no such records are reflected in the 
claims file.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and the records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA disability benefits, and 
the supporting medical documents on which the decision was 
based.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. 
Brown, 9 Vet. App. 67 (1996); Tetro v. Gober, 14 Vet. App. 
110 (2000).  Accordingly, the veteran's SSA records should be 
obtained in connection with his service connection claims for 
an acquired psychiatric disorder and for a back disorder.

Ongoing medical records of private treatment, as well as VA 
treatment, should also be obtained.  38 U.S.C.A. § 5103A 
(West 2006); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:


1.  The AMC should contact the Social 
Security Administration and request copies 
of any decisions regarding disability 
claims, as well as copies of all medical 
evidence associated with such claims.  All 
records obtained should be associated with 
the claims file.

2.  The AMC/RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
his psychiatric and lower back disorders 
from November 2005 forward.  After 
securing the necessary release, the RO 
should obtain these records.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, to include 
scheduling a VA psychiatric examination if 
warranted, the AMC should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




